Opinion by
Johnson, J.
It was stipulated that the facts and issues herein are similar to those involved in United States v. Browne Vintners & Co., Inc. (34 C. C. P. A. 112, C. A. D. 351); that the quantities reported by the inspector as manifested, not found, were not in fact received by the importer; that the inspector reported “34 bales manifested not found”; that, on liquidation of the entry, no duty was assessed on 17 of the 34 bales; and that duty was assessed on the remaining 17 bales. In accordance with stipulation of counsel and following the decision cited it was held that duty is not assessable upon any of the merchandise which was reported by the inspector as manifested, but not found, including the 17 bales of tobacco upon which duty was assessed. The protest was sustained to this extent.